588 So.2d 689 (1991)
Scott KOHLER, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1491.
District Court of Appeal of Florida, Fourth District.
November 13, 1991.
Richard L. Jorandby, Public Defender, and Barbara A. White, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Don M. Rogers, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse and remand for resentencing. Appellant, a juvenile at the time of the offense, received adult sanctions for robbery. Yet, the trial court failed to make all of the findings, either written or oral, required by section 39.059(7)(c) and (d), Florida Statutes (Supp. 1990). The law is clear, however, that in sentencing a juvenile as an adult, the trial court must make findings *690 with respect to each of the six criteria set forth in section 39.111(7)(c), Florida Statutes (1989) (now 39.059(7)(c)). Flowers v. State, 546 So.2d 782, 783 (Fla. 4th DCA 1989); Gooden v. State, 536 So.2d 392, 393 (Fla. 4th DCA 1989); Sullivan v. State, 587 So.2d 599 (Fla. 5th DCA 1991): § 39.059(7)(d), Florida Statutes (Supp. 1990).
Accordingly, we affirm the judgment of guilt, but vacate the sentence and remand for resentencing in compliance with section 39.059(7)(c) and (d), Florida Statutes (Supp. 1990).
REVERSED AND REMANDED FOR RESENTENCING.
HERSEY, GUNTHER and FARMER, JJ., concur.